DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1-20-20 and 5-19-21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art taken alone or in combination fails to anticipate or fairly suggest the limitations of the claims, in such a manner that a rejection would be proper.  The prior art fails to teach a combination of all the claimed features as presented in independent claims 1, 13, and 19.

Specifically regarding claim 1, Burrow et al. (US20120081687) teaches the state of the art of a system for projecting an image.
But, Burrow et al. fails to explicitly teach a combination of all the claimed features including a bucket detector that is aligned in a light path of the Fourier image beam, wherein the bucket detector asserts a control signal in response to detecting a threshold number of photons with an elevated probability of having a high spatial frequency within a timeframe and to de-assert the control signal in response to detecting less than the threshold number of photons with an elevated probability of having a high spatial frequency within the timeframe, assertion and de-assertion of the control signal controls a state of an optical window aligned to receive the first image beam and the optical window allows the first image beam to pass to an image plane in a passing state and the optical window blocks of the first image beam in a blocking state, as claimed.

Specifically regarding claim 13, Burrow et al. (US20120081687) teaches the state of the art of a system for projecting an image.
But, Burrow et al. fails to explicitly teach a combination of all the claimed features including a bucket detector that is aligned to receive the filtered Fourier image beam, wherein the bucket detector asserts a control signal in response to detecting a threshold number of photons within a timeframe and to de-assert the control signal in response to detecting less than the threshold number of photons within the timeframe, assertion and de-assertion of the control signal controls a state of an optical window aligned to receive the first image beam and the optical window allows light waves of the first image beam to pass to an image plane in a passing state and the optical window blocks light waves of the first image beam in a blocking state, as claimed.

Specifically regarding claim 19, Burrow et al. (US20120081687) teaches the state of the art of a system for projecting an image.
But, Burrow et al. fails to explicitly teach a combination of all the claimed features including detecting, at the bucket detector, a threshold number of photons in the filtered Fourier image beam within a timeframe; and asserting, in response to the detecting, a control signal that causes an optical window to switch to a passing state to allow light waves in the object image beam to pass to the bucket detector, as claimed.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH P MARTINEZ whose telephone number is 571-272-2335.  The examiner can normally be reached on Monday-Thursday 8am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph P Martinez/           Primary Examiner, Art Unit 2872                                                                                                                                                                                             	9-11-21